Title: Enclosure: [Account of the Incident at Elizabethtown], [27 March 1800]
From: Brown, Ethan,Hamilton, Alexander
To: Smith, William Stephens


Some publications having appeared in the news papers in respect to a disturbance at Elizabeth Town implicating Capt Courtlandt & Lt. Livingston of the twelveth Regiment—it is proper that the public should know that early and particular inquiry was made into the affair by order of Major General Hamilton, & that, according to information received from very respectable authority in the Civil Magistracy of Elizabeth Town, the Investigation of the matter by a Grand Jury has ascertained that the conduct of those officers was in the first instance much misrepresented—and that having been drawn into the fracas by circumstances, in which they were unfortunate rather than culpable, they had behaved in a prudent and gentlemanlike manner. The Editor gives this statement from an authentic source.
